Citation Nr: 0716331	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  97-33 588A	)	DATE
	)
	)


THE ISSUE

Whether the failure to address entitlement to an increased 
(compensable) disability evaluation for residual scarring of 
the buttocks in a January 2005 decision of the Board was 
clearly and unmistakably erroneous.

(The question of the veteran's entitlement to an increased 
(compensable) disability evaluation for residual scarring of 
the buttocks is the subject of a separate decision.)



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

Active service from January 1973 to February 1976 has been 
reported.

In a July 2003 decision, the VARO in Cheyenne, Wyoming, 
granted entitlement to disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for residual scarring of 
the right and left buttock and assigned a noncompensable 
disability rating.  Also granted was service connection for 
residuals of neurological deficits involving the right 
buttock and thigh associated with the residual scarring.  A 
noncompensable disability rating was assigned for the 
neurological deficits as well.  In a January 2005 decision, 
the Board of Veterans' Appeals (Board) denied entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a total colectomy with an ileostomy.  
The veteran has claimed that this decision involved CUE.


FINDINGS OF FACT

1.  The issue of entitlement to a compensable disability 
rating for residual scarring involving the right and left 
buttock and a compensable rating for residuals of neurologic 
deficits involving the right buttock and thigh is the subject 
of a rating decision, a notice of disagreement, a statement 
of the case, and a substantive appeal.

2.  In January 2005, the Board failed to address the issue of 
the veteran's entitlement to compensable ratings for residual 
scarring involving the right and left buttock and for the 
neurologic deficits involving the right buttock and right 
thigh.


CONCLUSION OF LAW

The failure of the Board to address an issue that has been 
appealed constitutes CUE in the matter of jurisdiction.  38 
U.S.C.A. § 5109(A) (West 2002); 38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that he has requested compensation 
benefits for residual scarring of his buttocks and for 
neurological deficits of the buttock.  He essentially claims 
that the failure to adjudicate the matter constitutes CUE.

The Board agrees that there has been a limited form of CUE.  
The Board has jurisdictional requirements.  The Board may not 
address issues of which it does not have jurisdiction and may 
not ignore jurisdiction when an issue has properly appealed.

In reaching this determination, the Board has considered the 
decision of the United States of Veterans Appeals (Court) in 
Deshotel v. Nicholson, 457 F. 3rd. 1258 (Fed. Cir. 2006).  In 
that decision, the Court held that where a veteran files more 
than one claim with the RO at the same time, and the RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denial, and the appeal period begins to run.

In this case, an historical review of the record reveals that 
more than one issue was initially adjudicated by the RO.  
Thereafter, there was a notice of disagreement that addressed 
the evaluation of the veteran's scars.  There was a statement 
of the case and a substantive appeal of the same issue.  
However, in January 2005, the Board only addressed the issue 
of the veteran's entitlement to compensation benefits under 
38 U.S.C.A. § 1151 for residuals of the colectomy and 
ileostomy.  The failure to address the issue of the 
evaluation of the scars was jurisdictional error, not to the 
extent that he should receive a compensable evaluation, but 
not the extent that he should receive a decision.  

The failure to address the issue was an error in jurisdiction 
and a separate decision of the Board shall address that 
issue.  Generally, a successful CUE motion is outcome 
determinative.  Here, there was no outcome at all.  
Therefore, a decision to order a determination is, in fact, 
outcome determinative.

ORDER

The failure of the Board to address the veteran's entitlement 
to compensable ratings for scarring of the buttocks in its 
January 2005 decision constitutes jurisdictional error.



                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



